[Cite as State ex rel. Jones v. Ansted, 131 Ohio St.3d 125, 2012-Ohio-109.]




     THE STATE EX REL. JONES, APPELLANT, v. ANSTED, JUDGE, APPELLEE.
  [Cite as State ex rel. Jones v. Ansted, 131 Ohio St.3d 125, 2012-Ohio-109.]
Mandamus—Procedendo—Sentencing entry containing convictions, sentence,
        judge’s signature, and time stamp evidencing clerk’s entry into journal is
        final, appealable order—Writs denied.
    (No. 2011-1517—Submitted January 3, 2012—Decided January 19, 2012.)
              APPEAL from the Court of Appeals for Sandusky County,
                             No. S-11-024, 2011-Ohio-3714.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Marquise Jones, for writs of mandamus and procedendo to
compel appellee, Sandusky County Court of Common Pleas Judge Barbara J.
Ansted, to issue a new sentencing entry in Jones’s criminal case. Jones argues
that the entry issued in his case is not a final, appealable order because it fails to
dispose of every firearm specification of which he was found guilty. Thus, Jones
contends, the entry does not comply with Crim.R. 32(C) and is not a final,
appealable order.
        {¶ 2} The October 29, 2008 sentencing entry constituted a final,
appealable order because it set forth the fact of Jones’s convictions, the sentence,
the judge’s signature, and the time stamp indicating the entry upon the journal by
the clerk. State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142,
paragraph one of the syllabus; see also State ex rel. Lockhart v. Whitney, 130
Ohio St.3d 95, 2011-Ohio-4896, 955 N.E.2d 994, ¶ 2; State v. Ford, 128 Ohio
St.3d 398, 2011-Ohio-765, 945 N.E.2d 498, ¶ 17 (“firearm specification is merely
a sentence enhancement, not a separate criminal offense”). “[N]either mandamus
                             SUPREME COURT OF OHIO




nor procedendo will compel the performance of a duty that has already been
performed.” State ex rel. Tenace v. Court of Claims of Ohio (2002), 94 Ohio
St.3d 319, 321, 762 N.E.2d 1009. And insofar as Jones contests the failure of the
trial court to issue multiple sentences for his firearm-specification convictions, he
has or had an adequate remedy by way of appeal to raise his claim of sentencing
error. See, e.g., State ex rel. Cunningham v. Lindeman, 126 Ohio St.3d 481,
2010-Ohio-4388, 935 N.E.2d 393, ¶ 1.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               _________________
       Marquise Jones, pro se.
       Thomas L. Stierwalt, Sandusky County Prosecuting Attorney, and
Norman P. Solze, Assistant Prosecuting Attorney, for appellee.
                            _____________________




                                         2